Citation Nr: 1040031	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-04 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to November 
1945 and from April 1950 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In September 2009, the Board denied entitlement to service 
connection for bilateral hearing loss.  In August 2010, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a Joint Motion to remand this claim to the Board.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

The Veteran underwent a fee-basis VA audiological examination by 
QTC Medical Services in October 2007.  On that occasion, he 
stated that he started noticing his hearing to be worse about 10 
years prior to the current examination, and he described his work 
in military service as an airplane mechanic.  Audiological 
testing at this examination revealed bilateral sensorineural 
hearing loss.  The examiner noted that there was no "noise-
induced notch per say."  The examiner also noted that the 
Veteran's exit audiogram in service showed normal hearing for 
both ears.  The examiner went on to opine that it was less likely 
than not that the Veteran's hearing loss was related to his 
military work as an aircraft mechanic.

In a February 2008 statement, a private otolaryngologist noted 
that the Veteran had been a patient in his office since 2006, 
reported that a private August 2006 audiogram had shown bilateral 
sensorineural loss, and stated that the Veteran reported 
consistent difficulties with hearing and understanding for many 
years.  The otolaryngologist went on to opine that it was likely 
that the Veteran's time in the service from 1940 to 1964 while 
exposed to loud noise (as part of his duties on and around 
aircraft) was a major factor in his hearing loss.

In the Joint Motion, the parties concluded that the VA contract 
examiner did not provide sufficient explanation for his 
conclusion that the current hearing loss was not related to 
service.

In light of the above evidence, the Veteran should now be 
afforded a new VA audiological examination in order to obtain a 
medical opinion with a complete rationale regarding whether his 
current bilateral hearing loss arose during service or is 
otherwise related to any incident of service, taking into account 
his military occupational specialty as an airplane mechanic.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and extent of his bilateral 
hearing loss, and to obtain an opinion as 
to whether such disorder is possibly 
related to service.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, to 
specifically include audiometric testing, 
and the results should be reported in 
detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability or 
greater) that any current bilateral hearing 
loss arose during service or is otherwise 
related to any incident of service, taking 
into account his military occupational 
specialty as an airplane mechanic.  If the 
examiner concludes that the current hearing 
loss is less likely related to military 
service, the examiner should clarify the 
October 2007 VA contract examiner's opinion 
and provide an explanation as to why the 
findings of normal hearing at separation 
from service suggest that current hearing 
loss is not related to service.  

A complete rationale for all opinions 
expressed should be provided.

2.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

